        Case 3:07-cv-05634-CRB Document 1282 Filed 12/07/18 Page 1 of 1

                                            CONSTANTINE	CANNON	LLP	


Ankur Kapoor                                                                                                    |              |                 |
                                                                                                    NEW	YORK	 	WASHINGTON	 	SAN	FRANCISCO	 	LONDON	

212-350-2748
akapoor@constantinecannon.com



                                                                                     December 7, 2018


VIA ECF

Hon. Charles R. Breyer
United States District Judge
Northern District of California
450 Golden Gate Avenue
San Francisco, CA 94102


                   Re:           In re Transpacific Passenger Air Transportation Antitrust Litig.,
                                 Civil Action No. 07-5634


Dear Judge Breyer:

        Enclosed for the Court’s consideration is a stipulation and proposed order to modify
certain interim deadlines in advance of trial. The proposed modifications to the schedule are
requested to accommodate the deposition of Plaintiffs’ economist, Dr. Russell Mangum, and do
not affect the trial date.



                                                                                     Respectfully Submitted,


                                                                                     /s/ Ankur Kapoor

                                                                                     Ankur Kapoor




Enclosure




            335	MADISON	AVE.	9TH	FLOOR,	NEW	YORK,	NY	10017			TELEPHONE:	212‐350‐2700			FACSIMILE:	212‐350‐2701			HTTP://WWW.CONSTANTINECANNON.COM	

                                                               A	LIMITED	LIABILITY	PARTNERSHIP	
